Citation Nr: 0637053	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a right ankle fracture, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to December 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The August 2002 rating 
decision included a denial of service connection for low back 
pain.  However, the veteran indicated on his November 2002 
substantive appeal that he was only appealing his left knee 
and right ankle disabilities.  Consequently, a claim for 
service connection for a back disability is not currently in 
appellate status before the Board.

The veteran was scheduled for a video conference hearing 
before a Veterans Law Judge in December 2004.  The veteran 
failed to report for the scheduled hearing.  Accordingly, 
there are no outstanding hearing requests. 


FINDINGS OF FACT

1.  The veteran has full extension of the left knee, flexion 
limited to 100 degrees, and no instability of the left knee.  

2.  The veteran is assigned the maximum rating available for 
limitation of motion of the right ankle and he does not have 
ankylosis of the right ankle or malunion of the tibia and 
fibula with marked ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right ankle fracture have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5262, 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
disabilities for which increased ratings are sought, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that increased 
ratings are not warranted.  Consequently, no effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to effective dates.

The record reflects that by letter dated in April 2002 the RO 
informed the veteran of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The April 2002 notice 
predated the initial adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

The Board notes that the veteran has been provided a VA 
medical examination.  The veteran's VA outpatient records 
have also been obtained.  In a February 2002 statement, the 
veteran reported treatment at Henderson Family Medicine.  In 
April 2002, the RO requested that the veteran submit copies 
of his treatment records from Henderson Family Medicine.  The 
RO also provided the veteran an authorization form to fill 
out so that the VA could seek to obtain the Henderson Family 
Medicine records on the veteran's behalf.  The veteran did 
not return the authorization form and he did not submit to VA 
any records from the Henderson Family Medicine.  VA's duty to 
assist veterans in the development of their claims is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A veteran cannot remain passive when he has 
information vital to his claim.  Id.  Accordingly, the Board 
must make its determination on the evidence which is 
currently of record as the Board is unaware of any additional 
obtainable evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Left Knee

History:

The veteran submitted his claim for an increased rating for 
his left knee disability in February 2002.  The veteran 
asserted that he had increasing pain in his left knee, and 
that he should be granted a rating in excess of 10 percent.  
The August 2002 rating decision on appeal denied the 
veteran's claim.  This decision indicated that the veteran's 
10 percent rating for left knee chondromalacia was most 
accurately rated by analogy to bursitis under Diagnostic Code 
5019.  The Board notes that there is no diagnostic code for 
chondromalacia and that the RO properly determined that 
bursitis is a similar condition of the knee.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006).  

A December 2001 VA outpatient treatment records reveals that 
the veteran complained of constant left knee pain.  X-rays of 
the left knee in January 2002 revealed osteoarthritis of that 
knee.  A March 2002 VA outpatient record noted that the 
veteran had no instability of the left knee.  

On VA examination in August 2002 the veteran reported that 
his left knee would swell, crack, pop and give way.  The 
veteran also reported pain, weakness and flare-ups in which 
the left knee would swell.  The veteran asserted that he 
needed to use a cane to walk when his left knee flared up.  
The veteran reported pain in his left knee at work.  
Examination revealed left knee crepitus with flexion and 
extension.  Flexion was limited to 100 degrees and extension 
was to zero degrees.  Extension under slight pressure 
produced a lot of pain in the left knee.  Drawer sign was 
negative and there was no lateral or medial instability 
noted.  The examiner diagnosed chondromalacia patella of the 
left knee due to injury, with limited motion and relatively 
severe pain.  

Legal Criteria:

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Bursitis is rated on limitation of motion of the affected 
parts as degenerative arthritis (Diagnostic Code 5003).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5019.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Analysis:

The Board has considered whether the veteran is entitled to a 
higher rating for his left knee disability under Diagnostic 
Code 5260 for limitation of flexion of the left knee.  A 
compensable rating for limitation of flexion of the knee 
requires limitation of flexion to 45 degrees.  However, the 
August 2002 VA examination revealed the veteran to have 100 
degrees of flexion of the left knee, which is more than twice 
as much range of motion as required to meet the criteria for 
a compensable, 10 percent, rating for limitation of flexion 
of the knee.  While the veteran has complained of pain and 
flare-ups of the left knee, including needing a cane to walk 
during flare-ups, the medical evidence does not show that 
limitation due to pain, incoordination, or weakness; on 
repeated use; or during flare ups, reduces the veteran's left 
knee flexion to the extent required to meet the criteria for 
a 10 percent rating for limitation of extension of the left 
knee.  See Deluca.

The medical evidence has shown the veteran to have full 
extension of the left knee.  A compensable rating for 
limitation of extension of the knee requires extension 
limited to 10 degrees.  38 C.F.R. § 4.71a Diagnostic Code 
5261.  Additionally, the Board notes that while the veteran 
complained of needing to use a cane during flare-ups, it was 
not indicated that the veteran had reduced extension of the 
left knee during flare-ups.  Accordingly, even when 
considering limitation due to pain, incoordination, or 
weakness; on repeated use; or during flare ups, the veteran 
does not meet the criteria for a compensable, 10 percent, 
rating for limitation of extension of the left knee.  See 
Deluca.

Since the veteran's left knee disability does not meet the 
requirements for a compensable rating under either of the 
diagnostic codes for limitation of motion of the knee, the 
Board finds that the RO correctly continued the veteran's 10 
percent rating under Diagnostic Code 5019.  Under this 
diagnostic code when there is arthritis of the knee shown by 
X-ray findings, and there is noncompensable limitation of 
motion, a 10 percent rating is for assignment.  In this case 
the January 2002 VA X-rays revealed osteoarthritis of that 
knee and the VA examination in August 2002 showed limitation 
of motion (flexion) of the left knee to a noncompensable 
extent.  For a rating in excess of 10 percent under 
Diagnostic Code 5019 the veteran must meet the criteria for a 
higher rating under either Diagnostic Code 5260 or 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5019.  As noted above, the 
veteran did not meet such criteria, consequently, a rating in 
excess of 10 percent for limitation of motion of the left 
knee is not warranted.

The Board has also considered whether the veteran is entitled 
to a separate compensable rating for instability of the knee.  
Under Diagnostic Code 5257, the diagnostic code for other 
impairment of the knee a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  
However, the March 2002 VA outpatient report and the August 
2002 VA medical examination report have indicated that the 
veteran has no instability of the left knee.  Since 
instability of the left knee is not shown, a separate 
compensable rating under Diagnostic Code 5257 is not 
warranted.

Based on the above, the Board must find that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for chondromalacia of the left patella.

Right Ankle

History:

The veteran maintains that he is entitled to a rating in 
excess of 20 percent for his right ankle disability.  The 
veteran was awarded service connection and a 10 percent 
rating for right ankle disability by rating action in June 
1991.  The veteran submitted his claim for an increased 
rating in February 2002.  The RO denied the veteran's claim 
for an increased rating in the August 2002 rating action 
currently on appeal.  By rating action in October 2002, the 
RO granted the veteran an increased rating of 20 percent for 
his right ankle disability, effective from January 30, 2002.  
The veteran contends that he should be assigned a rating 
higher than 20 percent for his right ankle disability.

On VA examination in August 2002, the veteran reported that 
he fractured his right ankle in a bobsled accident in 
service.  The veteran stated that he underwent right ankle 
surgery with a screw and plate placed in the ankle.  The 
veteran complained that his right ankle and foot often got 
numb.  The veteran reported pain, weakness, lack of 
endurance, and flare-ups of the right ankle which would cause 
him to limp.  The veteran stated that he had had to change 
jobs at work and that his right ankle was more satisfied with 
the current job.  Examination revealed right ankle 
dorsiflexion to 10 degrees, and plantar flexion to 25 
degrees.  The veteran did limp when he walked and stated that 
he was limping because of both the left knee and right ankle 
hurt.  The diagnosis included postoperative residuals of 
fracture of the right ankle with limited motion and inability 
to stand for a long time due to the pain in the right ankle.

The veteran's current 20 percent rating for his right ankle 
disability is the maximum rating available for limitation of 
motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  A rating above 20 percent for ankle disability 
requires either ankylosis of the ankle or malunion of the 
tibia and fibula with marked ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5270.  However, the medical 
evidence clearly shows that the veteran does not have either 
ankylosis of the right ankle or malunion of the tibia and 
fibula with marked ankle disability.  Accordingly, the 
veteran does not meet the criteria for a rating in excess of 
20 percent under any applicable diagnostic code for his 
postoperative residuals of right ankle fracture, and his 
claim for a higher rating must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella is denied.

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right ankle fracture is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


